DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 16 May 2022 has been entered in full.  Claims 1-3, 6, 8, 19, and 20 are amended.  Claims 10, 16, and 26-28 are cancelled.  Claim 29 is added.
Claims 1-9, 11-15, 17-25, and 29 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objections to claims 2, 8, 19, and 20 as set forth at page 3 of the previous Office Action of 16 November 2021 are withdrawn in view of the amended claims (16 May 2022).
2.	The rejection of claims 1-9, 11-25, and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 4-11 of the previous Office Action of 16 November 2021 is withdrawn in view of the amended and cancelled claims (16 May 2022).
3.	The provisional rejection of claims 1-8, 11-13, 15-21, and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 8-19, and 25-29 of copending Application No. 16/327,076 in view of World Health Organization (General policies for monoclonal antibodies. Program on International Proprietary Names; 4 pages; 18 December 2009) and Omasa, T. (Curr Pharm Biotechnol 11(3): 233-240, abstract only, 2010) and Woof et al. (Nature Rev Immunol 4: 1-11, 2004) as set forth at pages 14-16 of the previous Office Action of 16 November 2021 is withdrawn.  Specifically, the instant application has the earliest effective U.S. filing date between the two applications (21 August 2017 for the instant application versus 22 August 2017 for the ‘076 application) and the provisional double patenting rejection was the only rejection remaining in the instant application (see MPEP § 804(I)(B)(1)(a)(b)(i)).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mercedes Meyer on 13 June 2022.

The application has been amended as follows: 
In claim 1, line 11, after the phrase “position 12 is Ala or Asn,”, insert –and—
Claim 2.  The antibody or antigen binding fragment thereof of claim 1, selected from the group consisting of:

a) the heavy chain variable region comprising 
	the HCDR1 comprising the amino acid sequence of SEQ ID NO: 21 [(]wherein the amino acid at position 4 is Met[)], 
	the HCDR2 comprising the amino acid sequence of SEQ ID NO: 22 [(]wherein the amino acid at position 7 is Asp or Asn[)], the amino acid at position 9 is Thr or Asp, the amino acid at position 12 is Ala or Asn, and the amino acid at position 16 is Met or Gln, and 
	the HCDR3 comprising the amino acid sequence of SEQ ID NO: 23; and 
   the light chain variable region comprising 
	the LCDR1 comprising the amino acid sequence of SEQ ID NO: 24 [(]wherein the amino acid at position 13 is Pro or Ala[)], 
	the LCDR2 comprising the amino acid sequence of SEQ ID NO: 25 [(]wherein the amino acid at position 5 is Lys or Arg and the amino acid at position 7 is Ser or Pro[)], and 
	the LCDR3 comprising the amino acid sequence of SEQ ID NO: 26 [(]wherein the amino acids at positions 3 and 8 are Trp[)]; 

b) the heavy chain variable region comprising 
	the HCDR1 comprising the amino acid sequence of SEQ ID NO: 21 [(]wherein the amino acid at position 4 is Met[),]; 
	the HCDR2 comprising the amino acid sequence of SEQ ID NO: 22 [(]wherein when the amino acid at positions 7 and 12 is Asn then the amino acid at position 9 is Thr or Asp and the amino acid at position 16 is Met or when the amino acid at position 7 is Asp, then the amino acid at position 9 is Thr or Asp, the amino acid at position 12 is Ala, and the amino acid at position 16 is Gln[,]; and 
	the HCDR3 comprising the amino acid sequence of SEQ ID NO: 23; and 
 the light chain variable region comprising 
	[an] the LCDR1 comprising the amino acid sequence of SEQ ID NO: 24 [(]wherein the amino acid at position 13 is Pro[)], 
	[an] the LCDR2 comprising the amino acid sequence of SEQ ID NO: 25 [(]wherein the amino acid at position 5 is Lys and the amino acid at position 7 is Ser[)], and 
	[an] the LCDR3 comprising the amino acid sequence of SEQ ID NO: 26 [(]wherein the amino acids at positions 3 and 8 are Trp[)];

c) the heavy chain variable region comprising 
	the HCDR1 comprising the amino acid sequence of SEQ ID NO: 27, 
	the HCDR2 comprising the amino acid sequence of SEQ ID NO: 28, and 
	the HCDR3 comprising the amino acid sequence of SEQ ID NO: 29; and 
  the light chain variable region comprising 
	the LCDR1 comprising the amino acid sequence of SEQ ID NO: 30, 
	the LCDR2 comprising the amino acid sequence of SEQ ID NO: 31, and 
	the LCDR3 comprising the amino acid sequence of SEQ ID NO: 32; and

d) the heavy chain variable region comprising 
	the HCDR1 comprising the amino acid sequence of SEQ ID NO: 27, 
	[an] the HCDR2 comprising the amino acid sequence of SEQ ID NO: 28 [(]wherein the amino acid at position 6 is Asn or Asp and the amino acid at position 8 is Thr[)], and 
	[an] the HCDR3 comprising the amino acid sequence of SEQ ID NO: 29; and 
  a light chain variable region comprising 
	[an] the LCDR1 comprising the amino acid sequence of SEQ ID NO: 30, 
	[an] the LCDR2 comprising the amino acid sequence of SEQ ID NO: 31, and 
	[an] the LCDR3 comprising the amino acid sequence of SEQ ID NO: 32 [(]wherein amino acids at positions 3 and 8 are Trp[)].


Claim 11.  An isolated polypeptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 4, 6, 8, 10, 12, 14, and 16


Conclusion
Claims 1-9, 11-15, 17-25, and 29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
09 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647